Citation Nr: 1136270	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO. 08-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for decreased muscle strength in the left leg secondary to left knee arthritis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.F.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to November 1949. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In August 2007, the RO declined to reopen the Veteran's claim of entitlement to service connection for hearing loss and denied the claim for service connection for tinnitus. In September 2008, the RO denied service connection for decreased muscle strength in the left leg secondary to left knee arthritis.

In July 2011, the Veteran and his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Huntington, West Virginia as to the matters of hearing loss and tinnitus. In July 2009, he testified before a Decision Review Officer as to the matter of service connection for decreased muscle strength in the left leg secondary to left knee arthritis. Transcripts of both hearings have been associated with the claims file.

The claim for service connection for decreased muscle strength in the left leg secondary to left knee arthritis was not certified to the Board. However, pursuant to 38 C.F.R. § 19.35 (2010), certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue. The claims file reflects that the RO denied service connection for decreased muscle strength in the left leg in September 2008, the Veteran submitted a timely notice of disagreement, and a statement of the case was issued in July 2009. 

Although the Veteran did not submit a substantive appeal (VA-Form 9) as to this issue, he testified before a Decision Review Officer in later July 2009. A January 2010 brief submitted by the Veteran through his authorized representative reflects his belief that the issue was on appeal to the Board. Under these circumstances, the Board accepts the matter of entitlement to service connection for decreased muscle strength in the left leg secondary to left knee arthritis as within its appellate jurisdiction. See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (statute governing processing of appeals of VA claims is clear on its face that Board may within its discretion accept jurisdiction over an appeal even in the absence of a timely substantive appeal; filing of a timely substantive appeal is not a "jurisdictional" requirement).

After the issuance of the July 2009 Statement of the Case (SOC) on the matter of service connection for decreased muscle strength in the left leg, additional pertinent medical evidence (specifically the report of a February 2011 VA examination) was added to the claims file. The Veteran has not submitted a waiver of initial RO consideration of this evidence and the RO did not issue a subsequent supplemental SOC. The Board is prohibited from considering this additional evidence and must remand the issue to the RO for initial consideration. Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for service connection for hearing loss, tinnitus, and decreased left leg muscle strength are addressed in the REMAND portion of the decision below. These claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

When presumed credible for the limited purpose of ascertaining whether the claim should be reopened, certain evidence associated with the claims file since the August 2002 denial of service connection for bilateral hearing loss is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board presently reopens the claim of service connection for bilateral hearing loss. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

The RO denied service connection for bilateral hearing loss in an August 2002 rating decision. The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. 38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C. § 5108 ("if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005). When a claimant submits a petition to reopen a disallowed claim, VA must provide limited assistance. See Paralyzed Veterans of America v. Secretary of Veterans Affairs,345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2010).

New and material evidence issues are reviewed de novo. VA must examine the bases for the denial in the prior decision. Kent, 20 Vet. App. 1. A claim will be reopened and reviewed if new and material evidence is presented or secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). "Material evidence" can be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). 

The credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence of record at the time of the August 2002 rating decision consisted of the Veteran's service treatment records, his service personnel records, and some post-service treatment records. After the 2002 rating decision, VA treatment records, private treatment records, lay testimony, and lay statements were added to the claims file. Certain evidence submitted after the 2002 decision is new and material.

The claim for service connection for bilateral hearing loss was denied because the RO found no evidence that the Veteran experienced, or complained of, hearing loss during service. Service treatment records were silent for any complaints of, or treatment for, hearing loss. Personnel records show that the Veteran completed airborne training, served as a parachutist, and worked with an ordnance company as a painter. Post-service treatment records, from VA and private sources, reflect diagnosed hearing loss treated with bilateral hearing aids as early as 1995.

After the August 2002 denial, the Veteran submitted an April 2007 petition to reopen the claim for service connection. Subsequent treatment records reflect continued VA and private treatment for bilateral hearing loss; none of these records include an opinion as to the etiology of the Veteran's hearing loss. However, notes from an April 2007 VA audiological assessment show that the Veteran reported experiencing noticeable hearing loss since 1949. 

The Veteran also has provided lay testimony as to his hearing loss. In July 2009, he informed a Decision Review Officer that he was exposed to loud aircraft noises during service and did not have access to ear protection. He testified that he was not exposed to loud noises after service. The Veteran reiterated these contentions at a July 2011 hearing before the below-signed Veterans Law Judge. Specifically, he reported being exposed to loud aircraft noises during service and experiencing hearing loss since his discharge from service. He testified that he had hearing loss from the time of his separation examination and did not experience any subsequent significant noise exposure. In August 2011, the Veteran submitted a lay statement from a friend, J.D. J.D. stated that he had known the Veteran since childhood and he did not experience any hearing disability prior to military service, but had noticeable hearing loss upon separation from service. 

All of this evidence is new, but the evidence of treatment for hearing loss and of the conditions of the Veteran's active duty service are cumulative of evidence associated with the claims file prior to the August 2002 rating decision. However, the letter from J.D. is both new and material because it relates to an unestablished fact necessary to substantiate the claim - the existence of an etiological relationship between the Veteran's bilateral hearing loss and his active duty service. The credibility of this evidence is presumed. Justus, 3 Vet. App. 510. Assuming the credibility of this evidence, the Board finds that VA's duty to further assist the Veteran with his claim has been triggered. Shade v. Shinseki, 24 Vet. App. 110 (2010). Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for bilateral hearing loss is granted. To this extent only, the appeal is allowed.


REMAND

The claims file reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA). However, no SSA records have been associated with the claims file. VA has a duty to obtain SSA records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999). Accordingly, the RO must contact the SSA and obtain, and associate with the claims file, copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran claims entitlement to service connection for hearing loss and tinnitus, but has not been afforded a VA audiological examination. Under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA has a duty to provide a medical examination in a service connection claim when: (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that a precipitating event, injury, or disease occurred in service; (3) and evidence establishing that the disability or symptoms may be associated with the claimant's service; and (4) there is insufficient medical evidence to make a decision on the claim. 

The Veteran's service records indicate that he engaged in activities which may have involved exposure to loud noises, and his post-service treatment records reflect diagnoses of bilateral hearing loss and tinnitus. He has alleged continuity of symptomatology of both disabilities. Because the claim is reopened, a VA audiological examination will be provided to the Veteran to determine if his hearing loss and tinnitus were caused by active service. See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992) (a lack of medical records showing hearing loss in service does not preclude a claimant from establishing entitlement to service connection). 

As the Veteran's claims are being remanded for additional development, the RO/AMC also must attempt to further assist him by gathering any outstanding pertinent treatment records. The RO/AMC must inquire if he has received any private medical care not reflected by the current record, provide him with forms to authorize the release of any such records, and obtain any additional VA treatment records. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with the necessary authorizations for the release of any identified private treatment records not currently on file. Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. Collect any records of additional VA medical treatment (noting that the last VA treatment note within the claims file is dated October 2010).

2. Contemporaneously with the notice to the Veteran as detailed in paragraph 1, contact the SSA and obtain, and associate with the claims file, copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based. 

3. After completing the above directives, schedule the Veteran for a VA examination at an appropriate location to determine whether he experiences hearing loss and/or tinnitus as the result of his active duty service. The following considerations will govern the examination:

a. The entire claims file and a copy of this remand must be made available to the examiner. The examination report must reflect review of pertinent material in the claims folder. Although the examiner has an independent responsibility to review the claims file for pertinent evidence, his or her attention is directed to the following:

i. The Veteran's contentions that he did not experience any audiological problems prior to service;

ii. The circumstances of the Veteran's military service including his airborne training, parachute jumps, and service as a painter with an ordnance company (as well as his contention that he was not provided ear protection during service);

iii. The Veteran's contention that did not have significant exposure to loud noises after service, although he worked as an automotive mechanic;

iv. The August 2011 statement from J.D. that the Veteran's hearing was not diminished prior to service, but decreased after service and that he used to go hunting with the Veteran; and

v. In specific regard to the claim for tinnitus - an April 2007 VA treatment note diagnosing tinnitus; a May 2007 VA note stating that the Veteran denied ear problems other than hearing loss; and a February 2011 VA examination report stating that there was no current complaint of tinnitus.

b. After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner must state whether he has any current (or had at any time since filing his claims for service connection) tinnitus or hearing loss that likely began during service or directly resulted from in-service experiences. The examiner must describe the functional effects caused by any diagnosed hearing disability.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

d. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

e. A rationale must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

5. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

6. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims. The Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).








(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


